— In a matrimonial action in which the parties were divorced by a judgment entered March 8, 1983, the plaintiff appeals, as limited by her brief, from so much of (1) a purported order of the Supreme Court, Richmond County (Kuffner, J.), dated September 18, 1990, as found that she had not "adequately substantiated” her claim that an upward modification of the defendant’s child support obligation was warranted, and (2) an order of the same court, entered October 11, 1990, as denied her motion for an upward modification in child support.
Ordered that the appeal from the purported order dated September 18, 1990, is dismissed, without costs or disbursements, as no appeal lies from a decision; and it is further,
Ordered that the order entered October 11, 1990, is affirmed insofar as appealed from, without costs or disbursements.
The defendant father agreed to pay child support pursuant to the terms of an agreement that survived and did not merge in the judgment of divorce. In a post-judgment motion, the plaintiff mother sought an upward modification of that child support obligation with respect to the one remaining unemancipated child of the parties. In support, she argued that the child’s needs had increased as he matured and that the cost of living had increased since the parties executed the agreement. *620These generalized claims were insufficient to justify an upward modification of child support and, accordingly, the Supreme Court properly denied the plaintiffs motion (see, Matter of Brescia v Fitts, 56 NY2d 132; Matter of Boden v Boden, 42 NY2d 210; Brevetti v Brevetti, 182 AD2d 606; Labita v Labita, 147 AD2d 535). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.